DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention of Group I, Claims 1-16, in the reply filed on 05/10/2021 is acknowledged.

Claims 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/10/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6-7, 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


In Claim 6, line 1, the recitation of “The electrical interconnect … of claim 6” is unclear because Claim 6 depends on itself.  Therefore, the scope of claim 6 is unclear.

Claim 10 recites the limitation "the liquefied solder" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Further, it is unclear how the liquefied solder is formed on the spokes.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wark et al. (US 2006/0055034).
Wark et al. discloses, as shown in Figures, an electrical interconnect structure comprising:
	a bond pad (22) comprising a substantially planar bonding surface; and
	a solder enhancing structure (24, 42) that is disposed on the bonding surface and comprises a plurality of raised spokes that are each elevated from the bonding surface,

	wherein each of the raised spokes extends radially outward from a center of the solder enhancing structure.

Regarding claim 8, Wark et al. discloses the center of the solder enhancing structure is an area of the bonding surface that is between the raised spokes [Figures].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wark et al. (US 2006/0055034) in view of Darveaux et al. (PN 6,201,305).
Regarding claim 2, Wark et al. discloses the claimed invention including the electrical interconnect structure as explained in the above rejection.  Wark et al. further discloses that the spokes can have various other shapes, sizes, and configuration [0071], and that each of the raised spokes in the plurality comprises an upper surface and a side surface extending upward from the bonding surface to the upper surface, wherein the plurality of raised spokes comprises a first raised spoke and a second raised spoke.  Wark et al. does not disclose the side surface of each of 

Regarding claim 3, Wark et al. and Darveaux et al. disclose the plurality of raised spokes comprises a third raised spoke, and wherein the side surface of the third spoke diverges from the side surface of the second spoke which faces the third spoke by at least 90 degrees [Figure 3A].

Regarding claim 4, Wark et al. and Darveaux et al. disclose the plurality of raised spokes further comprises third and fourth raised spokes, and wherein the side surfaces of the each one of the first, second, third and fourth raised spokes is separated from the side surface of an immediately adjacent one of the firs, second, third and fourth spokes by at least 60 degrees [Figure 1A of Wark et al. or Figure 4A of Darveaux et al.]



Regarding claim 6, Wark et al. and Darveaux et al. disclose each of the raised spokes has substantially uniform width along a length of the raised spoke that extends from the center of the solder enhancing structure to an outer end of the raised spoke [Figures 3A and 4A].

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wark et al. (US 2006/0055034) in view of Rinne et al. (PN 6,388,203).
Regarding claim 9, Wark et al. discloses the claimed invention including the electrical interconnect structure as explained in the above rejection.  Wark et al. further discloses that the spokes can have various other shapes, sizes, and configuration [0071].  Wark et al. does not disclose each of the raised spokes is arranged in a spiral pattern with respect to the center of the solder enhancing structure.  However, Rinne et al. discloses each of the raised spokes (66) is .

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wark et al. (US 2006/0055034) in view of Ho et al. (US 2011/0309454).
Regarding claim 12, Wark et al. discloses the claimed invention including the electrical interconnect structure as explained in the above rejection.  Wark et al. further discloses that the bonding surface is a carrier substrate, board ceramic substrate, silicon substrate or any other suitable substrate [0043].  Wark et al. does not disclose the bonding surface is a die attach surface of the lead frame and the electrical interconnect structure is a lead frame.  However, Ho et al. discloses the electrical interconnect structure is a lead frame and a bonding surface is a die attach surface of the lead frame (51,100).  Note Figures of Ho et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the electrical interconnect structure and the bonding surface of Wark et al. being a lead frame and being a die attach surface of the lead frame, respectively, such as taught by Ho et al. in order to provide the desired electrical configuration.

Regarding claim 13, Wark et al. discloses the claimed invention including the electrical interconnect structure as explained in the above rejection.  Wark et al. further discloses that the .

Allowable Subject Matter
Claims 14-16 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Applicant' s claims 14-16 are allowable over the references of record because none of these references disclose or can be combined to yield the claimed electrical interconnect structure comprising the plurality of raised spokes comprises a first one of the raised spokes that is configured to form a first gas channel along the side surface of the first spoke when the solder enhancing structure is covered by liquefied solder material, wherein the plurality of raided spokes comprises a second one of the raised spokes that is configured to form a second gas channel along the side surface of the second spoke when the solder enhancing structure s covered .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897